Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



2.	Claims 1, 9 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2019/0191349 to Kim in view of U.S. Patent 9,516,567 to Faccin.  
 
Regarding claims 1, 9 and 17 Kim teaches a method for triggering a network handover, the method comprising:  
determining, by a Core Access and Mobility Management Function (AMF) of a 5G Core network, whether a switchover condition is satisfied (see Figs. 5a to 12, which show various embodiments where the AMF receives a service request from a UE and  determines if any of a number of fallback (recited “switchover”) conditions is satisfied);
when determining that the switchover condition is satisfied, sending, by the AMF of the 5G Core network, a request message to a Radio Access Network (RAN) node, wherein: the request message comprises one of: 
 
second indication information for indicating the RAN node to perform an inter-system switchover, wherein the switchover is to handover or redirect a terminal from a 5G system to a 4G system (see Fig. 4a and section [0051] and Fig. 5a and sections [0062] to [0067] and sections [0119], [0126] and [0171] and see sections [0053] to [0058], where the described “N26 interface” is the recited “inter-system interface between 4G and 5G” and see Fig. 8 as described in sections [0139] to [0145], and see Fig. 9 as described in sections [0146] to [0167], which teach switching from the 5G to 4G systems); 
the handover is performed with an inter-system interface (see Fig. 8 which shows handover with N26 interface); and 
the redirection is performed without the inter-system interface (see Figs. 9-11 which show a redirection without the N26 interface as described in sections [0146] to [0167]).
Regarding the amendment to claim 1 reciting “wherein the request message is used to instruct the base station to perform a handover process that some or all of data flows of the terminal on a user plane are handed over from a first network to a second network”, although sections [0015], [0027] and [0051] of Kim teach the “user plane”, and any active connection (data or voice) is a “user plane” flow, Faccin is added. 


Therefore, as Kim teaches the AMF of a 5G system determining fallback handovers and also teaches “user plane” connections, and as Faccin teaches handing over the user plane flows during fallback, it would have been obvious to modify Kim to perform this function, as Kim teaches the conventionality of user plane concerns during handover.  It is also noted that the claim does not actually recite performing a handover.


Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Faccin as applied to claims 1, 9 and 17 above, and further in view of either one of 2019/0021037 to Shaw or 2020/0015128 to Stojanovski. 

Regarding claims 2, 10 and 18, which recite “wherein determining whether a switchover condition is satisfied comprises: receiving, by the AMF of the 5G Core network, a service request message sent by the terminal, the service request message being used to indicate occurrence of an emergency service”, as Kim does not explicitly teach emergency calls either Shaw or Stojanovski is added.
In an analogous art, both Shaw and Stojanovski teach performing fallback to a 4G system from a 5G system when an emergency call is placed.  See section [0041] of Shaw and see the Abstract and section [0019] of Stojanovski. 
. 

Claims 4, 8, 12, 16, 20, 24-27, 29-31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Faccin as applied to claims 1, 9 and 17 above, and further in view of U.S. Patent Pub. 2015/0071068 to Gupta.  

Regarding claims 4, 12 and 20, which recite “wherein determining that traffic used by the terminal on the first network exceeds a preset threshold comprises: receiving, by the AMF of the 5G Core network, a first trigger message sent by a network element of a 4G core network, the first trigger message being used to indicate that the traffic used by the terminal on the first network exceeds the preset threshold”, as Kim does not teach a traffic threshold, Gupta is added.  
In an analogous art, Gupta teaches performing handovers between wireless systems (4G and LTE etc.) based on the type of applications run on the mobile device and a bandwidth threshold limit based on the type of application. See for example, Figs. 3A to 3C and sections [0005], [0011], [0047] and [0084] to [0085], which define rogue applications and the bandwidth threshold limits associated with these applications and sending signals to the service nodes to switch the service network for these specifically identified applications.  See also the last sentence of section [0015], which states “Also, as used herein, the term "threshold limit" refers to a maximum amount of permissible data transmission by a mobile application via a network, beyond which access of the mobile application to the network is controlled by a service provider of the network to avoid network congestion”.   
Therefore, as Kim teaches the AMF of a 5G system determining handovers, and as Gupta teaches determining handovers based on traffic thresholds for each specific application, it would have been obvious to modify Kim to perform this threshold function, as Gupta teaches reasons such as ensuring no network congestion if the application causes too much traffic/bandwidth, which is conventionally avoided. 
Regarding claims 8, 16 and 24, which recite “wherein the request message further comprises at least one of: indication information of session establishment modification or request modification; or indication information for handing over at least one of a specified application data flow or session”, as described above, Gupta teaches switching the network (“handing over”) the rogue application, as recited.
Regarding claims 25, 29 and 33, which recite “wherein sending, by the AMF of the 5G Core network, a request message to the RAN node comprises: sending, by the AMF of the 5G Core network, the request message to the RAN node when determining that traffic used by the terminal on the first network exceeds a preset threshold”, as described above, Gupte teaches determining if a traffic threshold is exceeded, as recited.  
Regarding claims 26, 30 and 34, which recite “wherein sending, by the AMF of the 5G Core network, a request message to a RAN node comprises: sending, by the AMF of the 5G Core network, the request message to the RAN node when determining that the terminal is using one or more specific applications on a first network”, as described above, Gupte teaches that a “rouge application” is being used, as recited.
. 

Claims 7, 15, 23, 28, 32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Faccin as applied to claims 1, 9 and 17 above, and further in view of U.S. Patent Pub. 2020/0037207 to Centonza. 

Regarding claims 7, 15 and 23, which recite “wherein sending, by the AMF of the 5G Core network, a request message to the RAN node comprises: sending, by the AMF of the 5G Core network, the request message to the RAN node when receiving a second trigger message, the request message being used to trigger the RAN node to perform the handover or the redirection”, as described above, sections [0063] and [0138] of Kim teach the 5G AMF sending the handover message to the RAN node. Regarding the “second trigger message”, although no first message is recited Centonza is added.  

Therefore, as both Kim and Centonza teach determining handovers between 5G and 4G systems, and as Centonza teaches determining handovers after receiving a first trigger and receiving a second trigger, it would have been obvious to modify Kim to perform this function, as Centonza teaches reasons such as performing other actions to select the appropriate target network and prepare for the handover before it is performed so that QoS may be maintained etc., as is desired and as is conventional.  
Regarding claims 28, 32 and 36, which recite “wherein sending, by the AMF of the 5G Core network, a request message to the RAN node comprises: sending, by the AMF of the 5G Core network, the request message to the RAN node when receiving a second trigger message, the request message being used to trigger the RAN node to perform the handover or the redirection”, as described above, Centonza teaches receiving multiple messages from the core network one of these is the recited “second trigger message”.   



Response to Arguments
Applicant's arguments filed 1-4-22 have been fully considered but are moot in view of the new grounds of rejection.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  











/STEVEN S KELLEY/Primary Examiner, Art Unit 2646